DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (“AIA ”).
                                                              Status of Claims
An “AMENDMENT UNDER 37 CFR 1.111” was filed on December 21, 2021 (“Amendment”) in response to the Non-Final Office Action dated October 4, 2021, where none of the claims were amended, claims 1, 14, 16, 21-24 were previously presented, and claim 13 was previously cancelled. The current claims, as they stand, from the Amendment have been accepted and entered, and then the below Examiner’s amendment were made to claims 1-5, 9-11, 14-20, 22 & 24. Thus, claims 1-12 & 14-24 are pending, have been examined and have been accordingly determined to be allowable due to the reasons below.
Examiner’s Amendment
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicants, an amendment must be filed as provided by 37 C.F.R. § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicants’ Representative, Katy Chan-Parsons (Reg. No. 71,775) on Friday, January 7, 2022. The below claims 1-5, 9-11, 14-20, 22 & 24 of the application have been amended as follows:



IN THE CLAIMS:
1. (Currently Amended) A system for managing enhanced market data updates in an electronic trading venue, an [[the]] enhanced market data update from the enhanced market data updates comprising a market data update that is provided to at least one market participant, but is not provided to at least one other market participant and includes a characteristic that is not included in a general market data update generally available to other market participants, the system comprising: 
one or more market data distributors that include at least a first market data distributor; and
one or more physical processors programmed by computer program instructions that include a matching engine configured to receive market orders via at least one order gateway, maintain one or more order books, and provide market data updates to market data distributors, the market data distributors including the one or more market data distributors, wherein, when executed by the one or more physical processors, the computer program instructions program the system to:
transmit, at a first frequency, market data update information from the matching engine to the one or more market data distributors, wherein the market data update information reflects a state of an order book at a given time;
generate, by the first market data distributor, at a second frequency less than the first frequency, periodic market data updates, the periodic market data updates including at least a first market data update based on first market data update information available to the first market data distributor at a first time and a second market data update based on second market 
receive, by the first market data distributor, a login from a first market participant to the first market data distributor; 
establish, by the first market data distributor, a market data update session with the first market participant in response to the login; 
store a log of market data update sessions that associates individual market participants with a given market data update session; 
transmit, from the first market data distributor, the periodic market data updates to devices of market participants in which the first market data distributor is in communication, wherein the market participants include at least the first market participant, and wherein the first market data distributor provides the periodic market data updates to the first market participant via the market data update session; 
establish, by the at least one order gateway, one or more order sessions with the one or more of the market participants; 
receive market orders via the at least one order gateway and order sessions from one or more of the market participants, wherein the market orders include at least a first competitive maker order relating to a first instrument; 
determine that the first market participant to which the first market data distributor provides market data updates submitted the first competitive maker order based on a unique identifier associated with the first market participant included within the first competitive maker order, wherein the first competitive maker order was submitted via the one or more order 
determine that the first competitive maker order submitted by the first market participant qualifies as a first triggering event to provide the first market participant the enhanced market data updates; 
generate, by the first market data distributor, based on the determination of the first triggering event, [[an]] a first enhanced market data update for the first market participant, but not for at least one other market participant that has not submitted a second competitive maker order; 
identify, from the log, the market data update session associated with the first market participant via which the periodic market data updates are provided based on the unique identifier; 
transmit, by the first market data distributor, the first enhanced market data update to a device of the first market participant, wherein the first market data distributor provides the first enhanced market data update to the first market participant via the identified market data update session, and wherein the first market data distributor does not transmit the first enhanced market data update to a device of the at least one other market participant, 
wherein, after determining that the first market participant has submitted the first competitive maker order, the [[computer]] system is further programmed to determine a first time period to wait measured between the determination that the first market participant has submitted the first competitive maker order and the transmitting of the first enhanced market data update to the device of the first market participant, and to wait the first amount of time prior to transmitting the first enhanced market data update to the device of the first market participant.
2. (Currently Amended) The system of claim 1, wherein to generate the periodic market data updates, the  system is further programmed to: 
initiate, by the first market data distributor, an electronic timer each time a market data update is generated or transmitted, wherein the periodic market data updates are generated based on the electronic timer and the second frequency. 

3. (Currently Amended) The system of claim 1, wherein to generate the periodic market data updates, the  system is further programmed to: 
generate and transmit, from the matching engine, periodically at the second frequency, a multicast message to each of the one or more market data distributors, the multicast message instructing each of the one or more market data distributors to provide a market data update to each device of each market participant to which it is in communication, wherein the periodic market data updates are generated by the first market data distributor in response to receipt of the multicast message from the matching engine. 

4. (Currently Amended) The system of claim 3, wherein the first market participant is determined to have submitted the first competitive maker order by the matching engine, and wherein the  system is further programmed to: 
transmit, by the matching engine, an enhanced data update message distinct from any multicast message, to the one or more market data distributors, the enhanced data update message identifying the first market participant and indicating that the first market participant should be provided with the first enhanced market data update.

5. (Currently Amended) The system of claim 4, wherein the first enhanced market data update comprises a market data update that is provided at a frequency greater than the second frequency, wherein in response to receipt of the enhanced data update message from the matching engine, the first market data distributor generates a third market data update based on market data update information available to it at a third time after the first time and before the second time.

9. (Currently Amended) The system of claim 3, wherein the  system is further programmed to: 
     	transmit, from the matching engine, a cease message to the first market data distributor, the cease message identifying the first market participant and indicating that the first market participant should no longer receive the enhanced market data updates; and 
  	in response to receipt of the cease message, terminate, by the first market data distributor, transmission of further enhanced market data updates to the first market participant.

10. (Currently Amended) The system of claim 1, wherein the first market participant is determined, by the first market data distributor, to have submitted the first competitive maker order, and wherein the first enhanced market data update comprises a market data update that is provided at a frequency greater than the second frequency, the  system further programmed to: 
 	in response to the determination that the first market participant submitted the first competitive maker order, the first market data distributor generates a third market data update based on market data update information available to it at a third time after the first time and before the second time.
11. (Currently Amended) The system of claim 1, wherein the first market participant is determined, by the first market data distributor, to have submitted the first competitive maker order, and wherein the first enhanced market data update comprises a market data update that includes additional information not included in a given market data update provided to the at least one other market participant.

14. (Currently Amended) The system of claim 1, wherein the  system is further programmed to: 
 	determine, by the first market data distributor, that the first market participant is subscribed to receive market data updates, wherein the first market data distributor transmits a separate market data update to the first market participant in response to the determination that the first market participant is subscribed to receive market data updates.

15. (Currently Amended) The system of claim 1, wherein the first competitive maker order comprises a sell or buy order.

16. (Currently Amended) A computer-implemented method for managing enhanced market data updates, in an electronic trading venue, [[the]] an enhanced market data update from the enhanced market data updates comprising a market data update that is provided to at least one market participant, but is not provided to at least one other market participant and includes a characteristic that is not included in a general market data update generally available to other market participants, the method being implemented on a computer system having one or more physical processors programmed by computer program instructions that include at least a matching engine, wherein, when executed by the one or more physical processors, the computer program instructions program the computer system to perform the method, the method comprising: 
transmitting, by the computer system, at a first frequency, market data update information from the matching engine to one or more market data distributors, wherein the one or more market data distributors include at least a first market data distributor, and wherein the market data update information reflects a state of an order book at a given time; 
generating, by the first market data distributor, at a second frequency less than the first frequency, periodic market data updates, the periodic market data updates including at least a first market data update based on first market data update information available to the first market data distributor at a first time and a second market data update based on second market data update information available to the first market data distributor at a second time, wherein a time between the first time and the second time is based on the second frequency; 
receiving, by the first market data distributor, a login from a first market participant to the first market data distributor; 
establishing, by the first market data distributor, a market data update session with the first market participant in response to the login; 
storing, by the computer system, a log of market data update sessions that associates individual market participants with a given market data update session;
transmitting, from the first market data distributor, the periodic market data updates to devices of market participants in which the first market data distributor is in communication, wherein the market participants include at least the first market participant, and wherein the first market data distributor provides the periodic market data updates to the first market participant via the market data update session; 
establishing, by [[the]] at least one order gateway, one or more order sessions with the one or more of the market participants; 
receiving, via the at least one order gateway and the one or more order sessions, market orders from one or more of the market participants, wherein the market orders include at least a first competitive maker order relating to a first instrument; 
determining, by the computer system, that the first market participant to which the first market data distributor provides market data updates submitted the first competitive maker order based on a unique identifier associated with the first market participant included within the first competitive maker order, wherein the first competitive maker order was submitted via the one or more order sessions, and the one or more order sessions comprise a different session from the market data update session; 
determining that the first competitive maker order submitted by the first market participant qualifies as a first triggering event to provide the first market participant the enhanced market data updates; 
generating, by the first market data distributor, based on the determination of the first triggering event, [[an]] a first enhanced market data update for the first market participant, but not for at least one other market participant that has not submitted a second competitive maker order; 
identifying, by the first market data distributor, the market data update session associated with the first market participant from the log via which the periodic market data updates are provided based on the unique identifier; and 
transmitting, by the first market data distributor, the first enhanced market data update to a device of the first market participant, wherein the first market data distributor provides the first enhanced market data update to the first market participant via the identified market data update session, and wherein the first market data distributor does not transmit the first enhanced market data update to a device of the at least one other market participant, 
wherein, after determining that the first market participant has submitted the first competitive maker order, the computer system is further programmed to determine a first time period to wait measured between the determination that the first market participant has submitted the first competitive maker order and the transmitting of the first enhanced market data update to the device of the first market participant, and to wait the first amount of time prior to transmitting the first enhanced market data update to the a device of the first market participant.

17. (Currently Amended) The method of claim 16, wherein generating the periodic market data updates comprises: 
 	initiating, by the first market data distributor, an electronic timer each time a market data update is generated or transmitted, wherein the periodic market data updates are generated based on the electronic timer and the second frequency.

18. (Currently Amended) The method of claim 16, wherein generating the periodic market data updates comprises: 
 	generating and transmitting, from the matching engine, periodically at the second frequency, a multicast message to each of the one or more market data distributors, the multicast message instructing each of the one or more market data distributors to provide a market data update to each device of each market participant to which it is in communication, wherein the periodic market data updates are generated by the first market data distributor in response to receipt of the multicast message from the matching engine.

19. (Currently Amended) The method of claim 18, wherein the first market participant is determined to have submitted the first competitive maker order by the matching engine, and wherein the method further  comprises: 
transmitting, by the matching engine, an enhanced data update message distinct from any multicast message, to the one or more market data distributors, the enhanced data update message identifying the first market participant and indicating that the first market participant should be provided with the first enhanced market data update.

20. (Currently Amended) The method of claim 19, wherein the first enhanced market data update comprises a market data update that is provided at a frequency greater than the second frequency, wherein in response to receipt of the enhanced data update message from the matching engine, the first market data distributor generates a third market data update based on market data update information available to it at a third time after the first time and before the second time.

22. (Currently Amended) The system of claim 1, wherein the first time period is determined using a minimum quote life value provided by the first market participant with the first competitive maker order.

24. (Currently Amended) The method of claim 16, wherein the first time period is determined using a minimum quote life value provided by the first market participant with the first competitive maker order.
Reasons for Allowance
As stated previously in the Non-Final Office Action of October 4, 2021, the following is Examiner’s statement of reasons for indicating allowance of claims 1-12 & 14-24 over prior art:
In independent claims 1 & 16, none of the prior art of record (Howorka, U.S. Pat. Pub. 2013/0282549 Al (“Howorka”) in view of Woolston, U.S. Pat. Pub. 2005/0262005 Al (“Woolston”), further in view of Frait et al., U.S. Pat. 8,612,323 B1 (“Frait”), even further in view of Bok, U.S. Pat, Pub. 2004/0177024 Al (“Bok”), and yet even further in view of Parsons et al., U.S. Pat. Pub. 2008/0243675 Al (“Parsons”), and yet even more further in view of Huizing et al., U.S. Pat. Pub. 2007/0100733 Al (“Huizing’), or yet even more further in view of Melton, U.S. Prov. App. 62/293,848 (“Melton”) (filing date Feb. 11, 2016), or yet even more further in view of DiSalvo, U.S. Pat. Pub. 2012/0271748 Al, or Schmitt, U.S. Pat. Pub. 2015/0356679 Al, or Peck-Walden et al., U.S. Pat. Pub. 2017/0103462 Al (cited further below in the “Prior Art Made of Record” )) (“prior art”) suggest the unique claimed features of the aforementioned independent claims, including the current claim limitations combined with the previous claim amendments of “determine that the first competitive maker order submitted by the first market participant qualifies as a first triggering event to provide the first market participant the enhanced market data updates” and “determine a first time period to wait measured between the determination that the first market participant has submitted the first competitive maker order and the transmitting of the first enhanced market data update to the device of the first market participant, and to wait the first amount of time prior to transmitting the first enhanced market data update to the device of the first market participant” as recited by independent claim 1 and similarly recited by independent claim 16. Specifically, the prior art does not disclose the above features, individually or as an ordered combination, and it would no longer be obvious to combine at least one additional prior art reference with the prior art to disclose the above features. In other words, the claimed invention is non-obvious as nothing in the prior art of record would suggest that the references would be combined the way they are set forth in the rejection of the FOA (dated December 31, 2020) to teach the claimed invention without knowledge of the Applicants’ disclosure.
Moreover, the closest prior art relied upon as it pertained to the independent claims and descriptions above are as follows:
Howorka, U.S. Pat. Pub. 2013/0282549 A1 – disclosing a system or computer-implemented method for incentivizing submission of competitive maker orders in an electronic trading venue (paras. [0003], [0026]), the system comprising one or more market data distributors that include at least a first market data distributor or the method being implemented on a computer system (and the system also comprising or) having one or more physical processors (para. [0073]), a matching engine configured to receive market orders via at least one order gateway, maintain one or more order books, and provide market data updates to market data distributors, the market data distributor including the one or more market data distributors (paras. [0004], [0024], [0026], [0031], [0035], [0052]-[0053], [0094], [0103]-[0104]). Also disclosing the steps of transmit/transmitting, at a first frequency, market data update information from the matching engine to the one or more market data distributors (paras. [0054], [0105]), generate/generating, by the first market data distributor, at a second frequency less than the first frequency (paras. [0047], [0054]), a first market participant, a market data update with the first market participant (para. [0017]), transmit/transmitting from the first market data distributor, the periodic market data updates to devices of market participants in which the first market data distributor is in communication (para. [0016]), receive market orders via the at least one order gateway or receiving, via the at least one order gateway, market orders from one or more of the market participants (paras. [0080]), generate or generating by the first market data distributor an enhanced market data update for the first market participant (Abstract, para. [0023]), and the ability to analyze or identify the types of orders submitted by market participants (paras. [0028], [0052]).
Woolston, U.S. Pat. Pub. 2005/0262005 A1 – disclosing receive/receiving, by the first market data distributor, a login from a first market participant to the first market data distributor (paras. [0017], [0070]); establish/establishing, by the first market data distributor, a market data update session with the first market participant in response to the login (FIG. 17, paras. [0037], [0061], [0071], [0082]-[0083], [0086]-[0087], [0090], [0093]); store/storing, by the computer system, a log of market data update sessions that associates individual market participants with a given market data update session, transmit/transmitting, from the first market data distributor, the periodic market data updates to devices of market participants in which the first market data distributor is in communication, wherein the market participants include at least the first market participant, and wherein the first market data distributor provides the periodic data updates to the first market participant via the market data update session (paras. [0017], [0071], [0081], [0090]). 
Frait et al., U.S. Pat. 8,612,323 B1 – disclosing maker orders (Col. 2:14-19; Col. 5:65-Col. 6:20; Col. 8:10-16; Col. 8:27-46; Col. 11:10-19); a unique identifier associated with the first market participant included within the maker order (Col. 2:43-45; Col. 5:57-Col. 6:20; Cols. 7 & 10, Tables; Col. 9:1-3; claims 2 & 8), competitive trade venues (Col. 1:19-26; Col. 1:40-46).
Bok, U.S. Pat. Pub. 2004/0177024 A1 – disclosing competitive maker orders (paras. [0006], [0008], [0045]) and wherein after determining that the first market participant has submitted the competitive maker order and prior to transmitting the enhanced market data update to a device of the first market participant, the computer system is further programmed to wait a first amount of time (paras. [0055]-[0056], [0059]-[0060], [0062], [0068], [0073], [0079], [0085]).
Parsons, U.S. Pat. Pub. 2008/0243675 A1 –  disclosing generate/generating, by the first market data distributor, based on the determination that the first market participant has submitted the competitive maker order, an enhanced market data update for the first market participant, but not for at least one other market participant that has not submitted a second competitive maker order, and transmit/transmitting, by the first market data distributor, the enhanced market data update to a device of the first market participant, wherein the first market data distributor provides the enhanced market data update to the first market participant via the identified market data update session, and wherein the first market data distributor does not transmit the enhanced market data update to a device of the at least one other market participant (para. [0062]).
For these reasons, independent claims 1 & 16 are deemed allowable over the prior art. Dependent claims 2-12, 14-15 & 17-24 are also deemed allowable over the prior art by virtue of dependency on an allowable claim.  Thus, claims 1-12 & 14-24 are allowed under 35 U.S.C. 103 over the prior art.
Claims 1-12 & 14-24 are also allowable over 35 U.S.C. 101. 
The following is the Examiner’s statement of reasons for patent eligibility of claims 1-12 & 14-24 under 35 U.S.C. 101:
As described on page 16 of the Amendment, the recitations in claim 1 of “…after determining that the first market participant has submitted the [first] competitive maker order…determine a first time period to wait…the first amount of time prior to transmitting the [first] enhanced market data update” address problems that “arise with computerized and networked trading venues” by “implent[ing] [various] safeguard[s].” (Amendment, page 16, citing Apps.’ Spec., para. [0045]). Thus, Examiner finds these arguments on page 16 of the Amendment with citations to paragraphs [0045]-[0046] persuasive in establishing that the particular arrangement of elements is a “technical improvement” in managing enhanced market data updates by ensuring genuine participant intent by commitment through a “first time perio to wait” to receive an enhanced market data update. Id. (citing Apps.’ Spec., para. [0047]). In addition, Examiner finds Applicants’ arguments made on pages 12-15 of the Amendment persuasive in establishing that an ordered combination or arrangement sufficient to integrate the abstract idea of organizing human activity into a practical application, similar to the one found in  BASCOM Global Internet Servs., Inc. v. AT&T Mobility LLC, 827 F.3d 1341 (Fed. Cir. 2016), has been shown here as well.
For these reasons, independent claim 1 is deemed patent eligible under 35 U.S.C. 101, and independent claim 16 is also deemed patent eligible under 35 U.S.C. 101 based on similar reasoning and rationale. Dependent claims 2-12, 14-15 & 17-24 are deemed patent eligible by virtue of dependency on a patent eligible claim. 
Thus, claims 1-12 & 14-24 are deemed allowable over 35 U.S.C. 101.
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent:
DiSalvo, U.S. Pat. Pub. 2012/0271748 A1 – disclosing various “electronic timers” used in trading or receiving market data updates and similar matter to present claims.
Schmitt, U.S. Pat. Pub. 2015/0356679 A1 – also disclosing various “electronic timers” for trading/receiving market data updates and similar matter to present claims.
Peck-Walden et al., U.S. Pat. Pub. 2017/0103462 A1 – disclosing subject matter of present claims, or a “systems and methods for triangulation of options and futures.”
C. Leber et al., High Frequency Trading Acceleration Using FPGAs, 2011 21st International Conference on Field Programmable Logic and Applications, pages 317-322 – disclosing “the design of an application specific hardware for accelerating High Frequency Trading applications. It is optimized to achieve the lowest possible latency for interpreting market data feeds and hence enable minimal round-trip times for executing electronic stock trades” (Abstract).


Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TIMOTHY T HSIEH whose telephone number is 571-270-3381.  The examiner can normally be reached on M-F 8am-6pm EST. 
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, RYAN DONLON can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 

/T.T.H./Examiner, Art Unit 3699
January 12, 2022

/ABDULMAJEED AZIZ/Primary Examiner, Art Unit 3695